CRAWLEY, Judge,
concurring in part and dissenting in part.
I concur except as to the affirmance of the visitation provision; I dissent from that affirmance. “[T]he child’s wishes are given consideration in custody [and visitation] situations; however, they are not controlling.” Hermsmeier v. McCoy, 591 So.2d 508, 509 (Ala.Civ.App.1991); Patterson v. Patterson, 345 So.2d 1364 (Ala.Civ.App.1977).
I think there is a critical difference between the 1996 order “giving consideration to the child’s wishes,” in regard to visitation, which is permissible, and the 1998 order awarding visitation “according to the child’s wishes,” which I believe is impermissible. The wording of the 1998 order .permits the father’s visitation rights to hinge on the son’s wishes and, thus, allows the son’s preference to control.